Citation Nr: 9908717	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-23 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge precludes 
eligibility to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Audrey A. Campbell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had active duty from July 1969 to October 1971.  
His service personnel records reflect that he had periods of 
being absent without leave from May 11, 1970, to January 8, 
1971, and from February 1, 1971, to August 31, 1971.  He also 
had lost time due to confinement.  He was discharged under 
other than honorable conditions.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of July 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The RO determined that the 
character of the appellant's discharge precluded entitlement 
to VA benefits.


FINDINGS OF FACT

1.  The appellant received an other than honorable discharge 
from service due to two periods of absence without leave 
which each exceeded 180 days.

2.  There were no compelling circumstances to warrant the 
prolonged unauthorized absences.

3.  The appellant was not insane at the time of the offenses 
which led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge precludes 
entitlement to VA benefits, including benefit payments and 
healthcare.  38 U.S.C.A. §§ 101(2), 5303 (West 1991); 
38 C.F.R. §§ 3.12, 3.360 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by 
concluding that the character of his discharge precludes VA 
benefits.  He asserts that his absences without leave which 
led to his discharge were due to the fact that he had a low 
IQ and was unable to understand the Army training.  He 
maintains that because of these factors and his resulting 
inability to cope with stress, he should have received a 
medical discharge from the military.

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  See 38 U.S.C.A. 
§§ 101(2), 5303 (West 1991); 38 C.F.R. § 3.12 (1998).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  See 38 C.F.R. § 3.12(a) 
(1998).  

A discharge or release under one of the conditions specified 
in this section is a bar to the payment of benefits unless it 
is found that the person was insane at the time of the 
committing offense causing such discharge or release or 
unless otherwise specifically provided.  See 38 U.S.C.A. 
§ 5303(b) (West 1991); 38 C.F.R. § 3.12(b) (1998).  Of 
particular significance in the present case, benefits are not 
payable where it is determined that the former service member 
was discharged under other than honorable conditions as a 
result of an absence without leave (AWOL) for a continuous 
period of 180 days or more.  See 38 C.F.R. § 3.12(c)(6) 
(1998).  Health care and related benefits may not be provided 
for any disability incurred or aggravated during a period of 
service terminated by a bad conduct discharge or when one of 
the bars listed in § 3.12(c) applies.  See 38 C.F.R. § 3.360 
(1998).  

This bar to benefits entitlement does not apply if there are 
compelling circumstances to warrant the prolonged absence.  
With respect to a discharge resulting from an extended 
absence without leave, certain factors will be considered in 
determining whether there were compelling circumstances to 
warrant the prolonged unauthorized absence.  The length and 
character of service exclusive of the period of prolonged 
AWOL should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the Nation.  See 38 C.F.R. § 3.12(c)(6)(i) 
(1998).  

Reasons for going AWOL which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator would have reacted.  See 38 C.F.R. 
§ 3.12(c)(6)(ii) (1998).  The factors to be considered also 
include whether there was a valid legal defense for the 
absence which would have precluded a conviction for being 
AWOL.  See 38 C.F.R. § 3.12(c)(6)(ii) (1998).

The appellant entered service July 1969.  His service 
personnel records reflect that he had periods of being absent 
without leave from May 11, 1970, to January 8, 1971, and from 
February 1, 1971, to August 31, 1971.  

The service personnel records reflect that in September 1971 
the appellant requested a discharge for the good of the 
service.  The service records include a typed, undated 
statement from the appellant in which he stated that he 
requested a discharge for the good of the service because:

a.  If I am sent back to duty I will go 
AWOL until I get out.

b.  I only had six weeks of Basic 
Training and I will not go back to being 
harassed again.  I hate KP and taking 
orders and being in the Army.  It has 
caused me to lose my little boy which is 
twenty months old, because of another 
man.

c.  I cannot function as a soldier 
because of the hate for the Army that I 
cannot write in detail.  I want out now.  
I do not want the police chasing me and 
going through being confined again.  I 
have no desire for the Army, its pay and 
its benefits.

d.  I am fully aware that I will receive 
an Undesirable Discharge if my request is 
approved.  I am willing to accept this 
discharge and all things meaning a 
discharge.  

During a hearing held in January 1998, the appellant 
testified regarding the circumstances of his service.  He 
stated that he tried to be a soldier, but the Army training 
caused mental stress due to his inability to learn.  He also 
said that his N.C.O. laughed at his low IQ.  He said that as 
a result of these circumstances he was unable to adjust to 
the military and had to go AWOL.  

The appellant has also presented a court order dated in 
January 1960 which shows that the appellant was found to be a 
delinquent at age 15 based on his participation in the 
offenses of breaking and entering and removal of merchandise 
from automobiles.  As a result, he was committed to the State 
Division of Juvenile Research for classification and 
training.  The evidence also includes a letter from the 
appellant's sister dated in April 1998 which is to the effect 
that she visited the appellant in a hospital in or around 
1959 or 1960 after he was placed there due to  court order.  

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  The two incidents of being absent for 
continuous periods extended well beyond the 180 day limit 
contained in 38 C.F.R. § 3.12(c)(6) (1998).  The Board finds 
that there were no compelling circumstances to warrant the 
appellant's repeated lengthy absences without leave.  In this 
regard, the Board notes that the record does not contain any 
indication that the appellant tried to resolve his family 
problems through appropriate methods, such as requesting a 
hardship discharge.  

The Board also notes the appellant was born on July [redacted], 
1944.  Therefore, that the appellant was 24 years old at the 
time of his entrance into service on July 6, 1969, and was 27 
years old on discharge from service.  The Board is of the opinion 
that he was of an age and level of maturity where he should 
have had the judgment to realize that his periods of absence 
without leave were improper.

These absences without leave affected most of the appellant's 
period of service.  The appellant's service exclusive of the 
periods of absence without leave is not of such quality and 
length that it can be characterized as honest, faithful, 
meritorious, and of benefit to the Nation.

The Board also finds that the appellant was not insane at the 
time of the offense which led to his discharge, and the 
appellant does not contend otherwise.  A serviceman applying 
for an insanity exception has the burden of presenting 
competent evidence of insanity at the time of commission of 
the offenses leading to discharge.  See Stringham v. Brown, 8 
Vet. App. 445, 449 (1995).  No such evidence has been 
presented in this case.  The Board notes that the appellant's 
claims of having significant mental impairment is not 
supported by any objective corroborating evidence.  The fact 
that the appellant had a record of being a juvenile 
delinquent prior to going into service does not demonstrate 
that he was insane.  Furthermore, despite the appellant's 
argument that he unable to cope with the stress of military 
life as well as any family-related stress at the time, the 
report of medical history given by the appellant in September 
1971 for the purpose of his separation from service shows 
that he denied having a history of depression, excessive 
worry, loss of memory, amnesia, or nervous trouble of any 
sort.  The report of a medical examination conducted at that 
time shows that psychiatric evaluation was normal.  

For the foregoing reasons, the Board finds that the 
appellant's discharge from service under other than honorable 
conditions resulted from repeated periods of absence without 
leave which lasted more than 180 days, and that there were no 
compelling circumstances to warrant the absences.  
Accordingly, the Board concludes that the character of the 
appellant's discharge precludes entitlement to VA benefits.


ORDER

As the character of the appellant's discharge precludes 
entitlement to VA benefits, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


